For good cause shown, IT IS THEREFORE ORDERED that the Opinion and Award for the Full Commission filed May 9, 1995 in the above-captioned case is hereby AMENDED as follows:
1.  Paragraph #6 of the Conclusions of Law shall be stricken and the following paragraph shall be substituted in its place:
"Plaintiff's average weekly wage is $383.83, yielding a compensation rate of $256.01."
2.  Paragraph #1 of the Award shall be modified by striking the first sentence of said paragraph and substituting the following sentence in its place:
"Defendants shall pay compensation to the plaintiff, on account of his temporary total disability at the rate of $256.01 per week during the periods of 1 May 1993 through 11 May 1993 and 15 July 1993 through 4 October 1993."
In all other respects, the Opinion and Award as previously filed herein remains in full force and effect.
                                  S/ __________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ __________________ DOUGLAS E. BERGER DEPUTY COMMISSIONER
CMV/cnp/tmd 5/18/95